J-S33012-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DARRICK DAVID COLEMAN                      :
                                               :
                       Appellant               :   No. 2984 EDA 2019

      Appeal from the Judgment of Sentence Entered September 19, 2019
      In the Court of Common Pleas of Chester County Criminal Division at
                        No(s): CP-15-CR-0001470-2019


BEFORE:      DUBOW, J., MURRAY, J., and STEVENS, P.J.E.*

MEMORANDUM BY DUBOW, J.:                              FILED OCTOBER 21, 2020

        Appellant, Darrick David Coleman, appeals from the Judgment of

Sentence entered after his non-jury conviction of one count of Driving Under

the Influence of Alcohol or Controlled Substance (“DUI”).1 He challenges the

sufficiency of the evidence supporting his conviction. We affirm.

        At 10:00 p.m. on November 23, 2018, Officer Jonathan Stewart was

conducting speed enforcement patrol on the Route 30 Bypass in Chester

County approximately 13 miles from the Valley Forge Casino. After Appellant

drove past Officer Stewart at 79 miles per hour (“mph”) in a 55 mph zone,

Officer Stewart initiated a traffic stop and approached the vehicle from the
____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   75 Pa.C.S. § 3802(d)(2).
J-S33012-20



passenger’s side.2      Appellant rolled down the window, and Officer Stewart

smelled a strong odor of burnt marijuana coming from inside the vehicle and

alcohol on Appellant’s breath. Appellant admitted that he had had a beer at

the Valley Forge Casino and had smoked marijuana before getting into his car

to head home. Appellant then reached into the vehicle’s ashtray and tossed

a burnt marijuana cigarette, or “roach,” out the window, which another

responding police officer recovered.

        Appellant performed field sobriety tests (“FSTs”) at Officer Stewart’s

behest, the results of which indicated some signs of impairment. Specifically,

Appellant failed to follow directions, stepped off the line during the walk and

turn test, and failed to hold the one-legged stance more than 10 seconds.3

Based on Appellant’s driving 24 miles over the speed limit, his admission of

having smoked marijuana, the strong odor of marijuana and alcohol in the

vehicle and on Appellant’s breath, the tossed “roach,” and the results of the

field sobriety tests, Officer Stewart concluded that Appellant was incapable of

safely operating his vehicle.         After Appellant’s arrest, the police officers

transported him to the police station and, in response to form questions,



____________________________________________


2   The police vehicle dashboard camera recorded the entire episode.

3 Officer Stewart testified that he did not consider Appellant’s failure to hold
the one-legged stance for more than 10 seconds to indicate an impairment
because the officer had not given Appellant instructions to hold the position
until he said to stop. Id. at 27.



                                           -2-
J-S33012-20



Appellant said he was not injured and not in any pain. The Commonwealth

charged him with Speeding, Possession-Marijuana, and five DUI violations.4

       The court held Appellant’s non-jury trial on August 22, 2019, at which

Officer Stewart testified that he had been a police officer for 20 years, had

attended numerous classes on marijuana drug interdiction, conducted at least

500 arrests for marijuana possession, and through his training and

experience, could discern by smell whether marijuana was fresh or burnt. He

testified in detail regarding the events noted above that led to Appellant’s DUI

arrest. The court admitted the discarded “roach” into evidence.

       Officer   Stewart     further    testified   that   he   was   an   experienced

standardized FST practitioner and instructor and able to conclude after

Appellant’s performance that he was not capable of safe driving. Officer

Stewart testified that Appellant had told him after he stepped off the line on

the walk and pivot test that he had injured his right ankle. Officer Stewart also

stated that Appellant stood on his left foot to perform the one-legged stand

for 10 seconds and that Appellant did not appear to be in pain, and that

Appellant was not wearing a medical boot or using a cane at the time of the

stop.5 In addition, the Commonwealth played the police dashboard camera
____________________________________________


4The Commonwealth ultimately withdrew the Speeding charge and two DUI
charges. See N.T. Trial, 8/22/19, at 3, 12-13.

5At trial, Appellant wore a medical boot on his right ankle and walked with a
cane. Appellant’s attorney attempted to discredit Officer Stewart by asking
about Appellant’s alleged injury and implying that Officer Stewart should not
have performed an FST because of the alleged injury. See N.T. at 34-37.


                                           -3-
J-S33012-20



(“Dashcam”) recording for the court while Officer Stewart narrated and

responded to questions. The court admitted the Dashcam video into evidence.

The Commonwealth presented no laboratory test results.

       The trial court found Appellant guilty of one count of DUI, 75 Pa.C.S. §

3802(d)(2).6 On September 19, 2019, the court sentenced him to a term of

14 days’ to 6 months’ incarceration.

       Appellant timely appealed.          He filed an ordered Pa.R.A.P. 1925(b)

Statement and the court filed a Rule 1925(a) Opinion.

       Appellant raises the following issues for our consideration:

       1. The Commonwealth presented insufficient evidence to convict
       Appellant under 75 Pa.C.S. § 3802(d)(2) because it failed to prove
       Appellant was under the influence of drugs or a combination of
       drugs.

       2. The Commonwealth presented insufficient evidence to convict
       Appellant under 75 Pa.C.S. § 3802(d)(2) because it failed to prove
       Appellant was incapable of safely driving a motor vehicle due to
       be [sic] under the influence of a drug or a combination of drugs.

Appellant’s Brief at 4 (suggested answers omitted).

       Both of Appellant’s issues challenge the sufficiency of the evidence

underlying his conviction. “A claim challenging the sufficiency of the evidence

is a question of law.” Commonwealth v. Widmer, 744 A.2d 745, 751 (Pa.

2000). “We review claims regarding the sufficiency of the evidence by

considering whether, viewing all the evidence admitted at trial in the light

____________________________________________


6 The court found Appellant not guilty of Possession-Marijuana and the
remaining DUI charges.

                                           -4-
J-S33012-20


most favorable to the verdict winner, there is sufficient evidence to enable the

fact-finder to find every element of the crime beyond a reasonable

doubt.” Commonwealth v. Miller, 172 A.3d 632, 640 (Pa. Super. 2017)

(citation and internal quotation marks omitted).

      “Further a conviction may be sustained wholly on circumstantial

evidence, and the trier of fact—while passing on the credibility of the witnesses

and the weight of the evidence—is free to believe all, part, or none of the

evidence.” Id. “In conducting this review, the appellate court may not weigh

the evidence and substitute its judgment for the fact-finder.” Id.

      Section 3802(d)(2) provides that “[a]n individual may not drive, operate

or be in actual physical control of the movement of a vehicle” when “[t]he

individual is under the influence of a drug or combination of drugs to a degree

which impairs the individual's ability to safely drive, operate or be in actual

physical control of the movement of the vehicle.” 75 Pa.C.S. § 3802(d)(2).

“This section does not require proof of a specific amount of a drug in the

driver's system. It requires only proof that the driver was under the influence

of a drug or combination of drugs to a degree that the ability to drive is

impaired.” Commonwealth v. Tarrach, 42 A.3d 342, 345 (Pa. Super. 2012).

Expert testimony is not required to support a guilty verdict. Id.

      In explaining its verdict, the court stated:

      Based on the record, it is clear that the Commonwealth presented
      ample testimony and evidence from which the trial judge, acting
      as trier of fact, could find that every element of the crime of DUI
      was established beyond a reasonable doubt.            Even though

                                      -5-
J-S33012-20


      appellant tried to claim that the FSTs were inconclusive due to a
      leg injury and that there was no evidence as to what time
      appellant smoked, the trial judge found Officer Stewart’s
      testimony credible and determined that appellant’s claim that his
      leg injury affected the FSTs was not credible. Further, Officer
      Stewart’s testimony sufficiently established that appellant smoked
      shortly before getting into his vehicle. It was within the trial
      judge’s province to do so. Accordingly, the court finds that the
      evidence introduced at trial was sufficient as a matter of law to
      support the guilty verdict and, therefore, appellant is not entitled
      to relief on this basis.

Trial Ct. Opinion, dated 1/17/20, at 4.

      Appellant    argues    that   Officer   Stewart’s    testimony—regarding

Appellant’s performance on the FSTs, his observation of Appellant’s speeding,

the odor of marijuana in Appellant’s car, Appellant’s admission that he had

used marijuana, the tossed “roach,” and the odor of alcohol on Appellant’s

breath—does not support the court’s conclusion “that [A]ppellant was under

the influence of a drug or combination of drugs to a degree which impaired

his ability to safely drive, operate or be in actual physical control of the

movement of the vehicle.”      Appellant’s Br. at 11.     Comparing his case to

others, Appellant notes that the Commonwealth did not admit blood or other

drug test results, results from testing the “marijuana cigarette,” testimony

linking Appellant’s bloodshot eyes as a symptom of marijuana usage, or

testimony that Appellant was driving dangerously or recklessly, other than

speeding. Id. at 12-14.     Appellant further notes that he did not cause an

accident and did not demonstrate erratic driving, and because Officer Stewart

administered a test other than a drug-specific field test, the evidence relied

on by the trial court “is too speculative to sustain a conviction[.]” Id. at 16.


                                      -6-
J-S33012-20



      Appellant asks this Court to vacate his conviction based on evidence that

was not presented at his trial. Our standard of review, however, requires that

we consider the evidence that was presented at trial, in the light most

favorable to the Commonwealth as the verdict winner. Our review supports

the court’s verdict.

      The court, sitting as fact-finder, found credible testimony establishing

that Appellant drove 24 miles over the speed limit, admitted that he drank a

beer and smoked marijuana before getting in his car, had blood-shot eyes,

and smelled of marijuana and alcohol. See N.T., at 5, 9, 17, 24, 37. Officer

Stewart   testified    about   Appellant’s    apparent   consciousness   of   guilt,

manifested by his tossing the “roach” out of the car as he was stopped on the

side of the road. Id. at 10. Officer Stewart also testified about Appellant’s

failing to perform the walk and turn FST without losing his balance and

stepping off the line, failing to follow directions, and standing on his left foot

for only 10 seconds. Id. at 25-27, 39. The court found that the Dashcam

video corroborated Officer Stewart’s testimony about the FSTs, and noted that

Appellant’s tossing of the “roach” demonstrated consciousness of guilt. Id. at

46, 48.

      Viewing the totality of the evidence in the light most favorable to the

Commonwealth, we         conclude   the      Commonwealth presented sufficient

evidence to support the court’s verdict that Appellant was not capable of

driving safely due to his admitted use of marijuana and alcohol. This Court




                                       -7-
J-S33012-20



may not reweigh the evidence. Accordingly, Appellant’s sufficiency challenge

warrants no relief.

     Judgment affirmed.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/21/2020




                                   -8-